Title: To Benjamin Franklin from Castrioto, 2 June 1778
From: Castrioto, Félix António
To: Franklin, Benjamin


Sir
Lisbon Jun the 2th. 1778
Having reciev’d no answer to several letters that I have wrote to you, I aught to cesse in soliciting an honnour, which you find I don’t deserve. But I take once more this liberty, to felicitate you upon the good success of your negociations, which I learn with great pleasure.
Your Treaty with France, and ours with Spain bring in the best opurtunity to remove the obstacles for the Comerce, between Portugal and the North-America: this seems to be the time to speak upon this subject, and I have reason to belive now our Ministry well disposed; but I have no title to treat that, in any forme; as I cannot say that I had any insinuation from you, since I am in Lisbon. Indeed, Sir, I cannot think for what reason you have not answer to my letters. Are you a man to despise a person, because his desires and endeavours to serve you have been frutless? Is it not rather sufficient to merit your estime, that he desir’d and endeavour’d to serve you? Who would think that a man who has showed so much interess for your People, a man that you honnoured with a Comission, and who has done in it all what he Could, has not obtain’d from you so much as an answer to his letters? Alow me, Sir, these Complaints, I presume they are well founded: I will be glad if you find them so, and do, in Consequence justice to the Sincere estime and respect with which I am Sir your most obidient humble Servant
F. A. Castrioto.
 
Notation: Castrioto Lisbon June 2, 78
